Exhibit 10.5

 

LOGO [g883272page167.jpg]   

Dr Mary Collins

CSO/VP Immunology & Autoimmunity

Pfizer Inc

200 Cambridge Park Drive

Cambridge, MA 02140

 

 

June 6, 2011

Emergent Product Development Seattle, LLC.

2401 4th Avenue, Suite 1050

Seattle, Washington 98121

Re: Amendment No. 4 to the Collaboration and License Agreement dated as of
December 19, 2005 (as previously amended, the “Agreement”) by and between
Emergent Product Development Seattle, LLC (successor to Trubion Pharmaceuticals,
Inc. (“Trubion”)) and Wyeth LLC (formerly known as Wyeth), acting through its
Wyeth Pharmaceuticals Division (“Wyeth”)

Ladies and Gentlemen:

This letter agreement (the “Letter Agreement”) constitutes Amendment No. 4 to
the Agreement referred to above. Capitalized terms used but not defined herein
shall have the meanings set forth in the Agreement. Wyeth is now a wholly-owned
subsidiary of Pfizer Inc. Emergent Product Development Seattle, LLC, successor
entity to Trubion, is a wholly-owned subsidiary of Emergent BioSolutions Inc.

Trubion and Wyeth desire to discontinue their collaborative efforts towards the
research and Development of the following Wyeth Targets: Il-21, IL-22 and P40
(the “Discontinued Targets”), of SMIPs directed against such Discontinued
Targets (the “Discontinued SMIPs”) and of Other Products containing SMIPS
directed against such Discontinued Targets (the “Discontinued Other Products”).
This Letter Agreement sets forth the agreement of Trubion and Wyeth with respect
to such amendment.

Each of Trubion and Wyeth agrees that, upon execution of this Letter Agreement,
(a) all rights and licenses granted to Wyeth by Trubion under the Agreement with
respect to the Discontinued Targets, the Discontinued SMIPs or the Discontinued
Other Products shall immediately terminate, and Wyeth shall have no further
obligations to Trubion under the Agreement with respect to the Discontinued
Targets, the Discontinued SMIPs or the Discontinued Other Products, (b) Trubion
shall have no further obligations to Wyeth under the Agreement with respect to
Discontinued Targets, the Discontinued SMIPs or the Discontinued Other Products,
and (c) the Discontinued Targets shall be deemed Released Targets for purposes
of Section 3.2.2 of the Agreement. The following Targets remain Wyeth Targets
under the Agreement: IL-4 and IL-13 (the “Remaining Wyeth Targets”).



--------------------------------------------------------------------------------

In connection with the foregoing, each of Trubion and Wyeth agree to make the
following amendments to the Agreement:

1. Amendments to Article 1. Article 1 of the Agreement hereby is amended by

 

  a.

replacing Section 1.140 in its entirety with “Wyeth Targets” shall mean the
Targets designated by Wyeth under the Research Program, as described in
Section 3.2 hereof. Notwithstanding anything herein to the contrary, as of
May 12, 2011 the Wyeth Targets are IL-4 and IL-13 (all of which have been
previously designated as Wyeth Targets pursuant to Section 3.2 hereof); any
other Targets previously designated by Wyeth as Wyeth Targets pursuant to
Section 3.2 are no longer Wyeth Targets for purposes of the Agreement.”

This Amendment No. 4 shall become effective as of the date of this letter set
forth above. As modified by this Amendment No. 4, the Parties confirm that the
Agreement is in full force and effect.

Please indicate your acknowledgement of and agreement with the foregoing by
having each counterpart of this Letter Agreement executed on behalf of Trubion
and returning one fully executed original counterpart to me.

Very truly yours,

 

WYETH LLC,     By:   /s/ Mary Collins, Ph.D.       Name:   Mary Collins, Ph.D.  
    Title:   CSO/VP, Immunology & Autoimmunity       ACKNOWLEDGED AND AGREED:  
  EMERGENT PRODUCT DEVELOPMENT SEATTLE, LLC           By:   /s/ W. James Jackson
      LOGO [g883272page168.jpg] Name:   W. James Jackson   Title:   Vice
President   Date:   June 7, 2011              

 

2